Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement"), is made this 4th day of November,
2016, to be effective as of September 12, 2016 (the "Effective Date"), by and
between HealthWarehouse.com, Inc., a Delaware corporation (the "Company"), and
Jeffrey T. Holtmeier (the "Employee").


BACKGROUND


A.      The Company desires to employ the Employee as its President and Chief
Executive Officer so that it will have the benefit of his ability, experience
and services, and the Employee is willing to enter into an agreement to that
end, upon the terms and conditions hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby covenant
and agree as follows:


1.      Employment
The Company hereby agrees to employ the Employee, and the Employee hereby agrees
to be in the employ of the Company, on and subject to the terms and conditions
of this Agreement.


2.      Term
The period of this Agreement (the "Agreement Term") shall commence on the
Effective Date and shall expire on December 31, 2017.  Thereafter, the Agreement
Term shall be automatically extended for additional one year periods on January
1 of each calendar year, unless written notice of non-extension is provided by
either party to the other party at least ninety (90) days prior to such date. 
The period of the Employee's employment hereunder (the "Employment Period")
shall commence as of the Effective Date and shall expire at the end of the
Agreement Term, unless earlier terminated in accordance with the terms and
conditions of this Agreement or except as otherwise set forth herein.


3.      Position and Duties
(a)      Position, Reporting.  Effective October 11, 2016, during the Employment
Period, the Employee shall serve as, and with the title, office and authority
of, the President and Chief Executive Officer of the Company.  The Employee
shall have such duties and authority as are normally associated with such
positions and will generally have responsibility for managing Company
activities, subject to the authority of the Company's Board of Directors (the
"Board").  These activities include but are not limited to Board activities,
investor and public relations, fund raising and banking relations.  The Employee
shall report directly to the Board.
(b)      Business Time.  During the Employment Period, the Employee agrees to
devote his full business time, efforts and skills to the performance of his
duties and responsibilities under this Agreement.  Subject to Section 7 hereof,
the Employee shall not be precluded from devoting reasonable periods of time to
participate in professional, philanthropic or community activities; provided
that such activities do not interfere with the Employee's regular performance of
his duties and responsibilities hereunder.  In addition, notwithstanding the
foregoing but subject to Section 7 hereof, the Employee may continue to serve on
all corporate boards that he serves on and engage in all business activities
that he engages in as of the Effective Date; provided, that such activities do
not interfere with the Employee's regular performance of his duties and
responsibilities hereunder.
(c)      Location. The Employee shall perform his duties in the Florence,
Kentucky and Cincinnati, Ohio areas and from time to time the Employee will be
required to travel to other locations in connection with his responsibilities
under this Agreement.
 
 
 
Page 1 of 7

--------------------------------------------------------------------------------

 

 


4.      Compensation and Benefits
In consideration of the services rendered by the Employee during the Employment
Period, and subject in all respects to the terms and provisions of this
Agreement, the Company shall pay or provide the Employee the compensation and
benefits set forth below:


(a)      Base Salary. During the Employment Period through September 11, 2017,
the Company shall pay the Employee a base salary at the rate of $175,000 per
annum (the "Base Salary"), to be paid in accordance with the normal payroll
practices of the Company.  The Base Salary shall be increased to $185,000 per
year on September 12, 2017 and thereafter may be reviewed from time to time by
the Board for possible merit increases.
(b)      Annual Bonus. During the Employment Period, beginning January 1, 2017
the Employee shall have the opportunity to earn an annual bonus (the "Annual
Bonus") with a target equal to 100% of Base Salary under the annual bonus
program in which management employees of the Company are eligible to
participate, as determined by the Board from time to time, with the amount and
payment of the Annual Bonus to be based on the achievement of performance
metrics to be determined on an annual basis by the Board. For the period
beginning on October 1, 2016 and ending December 31, 2016, the Annual Bonus
target shall be equal to 25% of the Base Salary.  The Annual Bonus shall be paid
no later than 45 days following the end of the period to which such bonus
relates. To be eligible for payment of the Annual Bonus, Employee must be
employed by the Company on the date of payment of such Annual Bonus.
(c)      Benefits. The Employee shall be entitled to participate in the employee
and fringe benefit plans and programs of the Company in which employees of the
Company are generally eligible to participate from time to time during the
Employment Period, subject to and on a basis consistent with the terms,
conditions, eligibility requirements and overall administration of such plans
and programs.
(d)      Vacation. The Employee shall be entitled to up to three (3) weeks of
vacation per year.
(e)      Business Expenses. The Company shall reimburse all reasonable business
expenses and disbursements incurred by the Employee in the performance of his
duties under this Agreement in accordance with the Company's normal practices
and procedures, upon proper accounting therefor.
(f)      Long Term Incentives.
(i)       Employee shall be eligible to participate in the Company's long term
incentive programs in place for executives of the Company.  The timing, amount,
target and form of awards shall be determined by the Board.
(ii)      On October 11,2016, the Employee shall be granted an incentive stock
option to purchase 125,000 shares of the Company's Common Stock under the
Company's 2014 Equity Incentive Plan (the "First Option").  The First Option
shall be 100% vested and exercisable on October 11, 2016 at an exercise price
equal to the closing price of the Company's common stock on October 10, 2011,
have a term of 10 years, and otherwise contain the terms and conditions
contained in the Company's model incentive stock option agreement.
(iii)     On April 11, 2017, unless the Employment Period has been terminated on
or before such date, the Employee shall be granted an incentive stock option to
purchase an additional 125,000 shares of the Company's Common Stock under the
Company's 2014 Equity Incentive Plan (the "Second Option").  The Second Option
shall be 100% vested and exercisable on April 11, 2017 at an exercise price
equal to the closing price of the Company's common stock on April 10, 2017, have
a term of 10 years, and otherwise contain the terms and conditions contained in
the Company's model incentive stock option agreement.
 
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 

 


5.     Termination of Employment
The Employment Period and the Employee's employment hereunder shall be
terminated prior to the expiration of the Agreement Term upon the occurrence of
any of the following events, subject to the provisions of this Agreement
applicable to termination of employment, as follows:


(a)      Resignation for Good Reason. The Employee may voluntarily terminate the
Employment Period and the Employee's employment hereunder for Good Reason. For
the purposes of this Agreement, "Good Reason" shall mean the occurrence of one
of the following: (i) the assignment to the Employee of any duties materially
inconsistent with the Employee's position, title, authority or responsibilities
as contemplated by Section 3(a) hereof, or any action by the Company that
results in a material diminution in such position, title, authority or
responsibilities without the Employee's express written consent, or (ii) a
Change in Control of the Company occurs following which: (x) there is the
assignment to the Employee of any duties materially inconsistent with the
Employee's position, title, authority or responsibilities as contemplated by
Section 3(a) hereof, or any action by the Company that results in a material
diminution in such position, title, authority or responsibilities without the
Employee's express written consent, (y) Employee is required to relocate more
than 50 miles from his then primary place of employment, or (z), there is a
material reduction in Employee's annual salary or bonus target.  For purposes of
this provision, "Change of Control" shall mean a change in ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, in each case as
provided under Section 409A of the Code and the regulations thereunder. In no
event shall the Employee be considered to have terminated his employment for
"Good Reason" unless the Employee delivers a written notice of termination to
the Company identifying in reasonable detail the acts or omissions constituting
"Good Reason" and the provision of this Agreement relied upon, and such acts or
omissions are not cured by the Company within 15 days of receipt of such notice.
If the acts or omissions are not cured, the Employee may terminate his
employment not earlier than 30 days following the date of the written notice of
termination referred to in the preceding sentence.
In addition, notwithstanding any other provision of this Agreement to the
contrary, the voluntary termination of the Employment Period by the Employee
Without Good Reason or without the requirement of stating or having any cause or
reason during the 30-day period beginning on the six month anniversary of the
effective date of a Change of Control shall be deemed to be a termination by the
Executive With Good Reason for all purposes under this Agreement.
(b)      Resignation Without Good Reason. The Employee may voluntarily terminate
the Employment Period and the Employee's employment hereunder for any reason
that does not constitute Good Reason ("Without Good Reason") by giving the
Company 30 days advance written notice of such termination.
(c)      Termination For Cause. The Company may terminate the Employment Period
and the Employee's employment hereunder for Cause. For purposes of this
Agreement, "Cause" shall mean the occurrence of one of the following: (i) fraud
or willful or intentional misrepresentation in connection with the Employee's
performance of his duties hereunder; (ii) the failure by the Employee to
substantially perform his duties hereunder; (iii) willful or intentional conduct
by the Employee that is detrimental to the Company's reputation, goodwill or
business operations in any material respect; (iv) breach or threatened breach by
the Employee of the restrictive covenants contained in Section 7 hereof; (v) the
Employee's conviction for, or plea of nolo contendere to, a charge of commission
of a felony or a violation of federal or state securities laws; or (vi) a
material breach of the representations in Section 9 hereof.
(d)      Termination Without Cause. The Company may terminate the Employment
Period and the Employee's employment hereunder without Cause ("Termination
Without Cause") at any time by giving the Employee 30 days' advance written
notice of such termination, or in lieu thereof by paying the Employee, in
addition to any amounts the Employee is due under Section 6 hereof, his
then-current daily Base Salary for each day the Company's written notice of
termination is less than 30 days.
(e)      Disability.  The Employment Period and the Employee's employment
hereunder shall terminate upon his Disability.  For purposes of this Agreement,
"Disability" shall mean the inability of the Employee to perform his essential
duties to the Company, with or without accommodation, on account of physical or
mental illness or incapacity for a period of three consecutive months, or for a
period of six months, whether or not consecutive, during any 12-month period. 
The Employee's employment hereunder shall be deemed terminated by reason of
Disability on the last day of the applicable period.
 
 
 
Page 3 of 7

--------------------------------------------------------------------------------



 

 
(f)      Death. The Employment Period and the Employee's employment hereunder
shall terminate immediately upon his death.
6.      Rights Upon Termination
(a)      In the event the Employment Period and the Employee's employment
hereunder is terminated prior to the expiration of the Agreement Term as
provided in Section 5 hereof, the Employee shall have the rights provided below.
(i)      Resignation for Good Reason; Termination Without Cause. In the event
that the Employment Period and the Employee's employment hereunder is terminated
by the Employee for Good Reason or by the Company as a Termination Without
Cause, the Company shall pay the Employee: (A) any earned but unpaid Base Salary
through the date of termination, (B) any unreimbursed business expenses as of
the date of termination under Section 4(e) hereof and (C) subject to Section
6(a)(iv) below, severance pay equal to six (6) months of Base Salary at the rate
then in effect, payable in equal installments over a six month period following
the date of termination in accordance with the normal payroll practices of the
Company.  Notwithstanding the foregoing Section 6(a)(i)(C), if the Employee's
employment hereunder is terminated by the Employee for Good Reason or by the
Company as a Termination without Cause prior to October 11, 2017, the Employee
shall not be entitled to any severance pay.
(ii)     Resignation Without Good Reason; Termination for Cause: Death;
Disability.  In the event that the Employment Period and the Employee's
employment hereunder is terminated by the Employee Without Good Reason, by the
Company for Cause or on account of death or Disability, the Employee shall not
be entitled to receive, and the Company shall have no obligation to provide, any
severance payments, bonus, or benefits under this Agreement; except that the
Company shall pay the Employee: (A) any earned but unpaid Base Salary through
the date of termination, and (B) any unreimbursed business expenses as of the
date of termination under Section 4(e) hereof.
(iii)    Other Obligations.  The benefits payable to the Employee under this
Agreement are not in lieu of any benefits payable under any employee benefit
plan, program or arrangement of the Company, except as specifically provided
herein, and upon termination of employment, the Employee will receive such
benefits or payments, if any, as he may be entitled to receive pursuant to the
terms and conditions of such plans, programs and arrangements.  Except for the
obligations of the Company provided by this Section 6, the Company shall have no
other obligations to the Employee upon his termination of employment.
(iv)   Releases of Claims. As a condition of the Employee's entitlement to any
severance payment under Section 6(a)(i) or 6(b) hereof, the Employee shall
execute and honor a release of claims in the form specified by the Company.
(b)      If but only if the Company gives notice under Section 2 hereof electing
not to extend the Agreement Term and Employment Period after December 31, 2017,
the Company, subject to Section 6(a)(iv) above, shall pay the Employee severance
equal to six (6) months of Base Salary at the rate then in effect, payable in
equal installments over the six (6) month period following December 31, 2017 in
accordance with the normal payroll practices of the Company.
7.      Restrictive Covenants
(a)      Nondisclosure of Confidential Information.
(i)      The Employee acknowledges that during the course of the Employee's
employment with the Company, the Employee has had or will have access to and
knowledge of certain information that the Company considers confidential, and
the release of such information to unauthorized persons would be extremely
detrimental to the Company.  As a consequence, the Employee hereby agrees and
acknowledges that the Employee owes a duty to the Company not to disclose, and
agrees that without the prior written consent of the Company, at any time,
either during or after the Employee's employment with the Company, the Employee
will not communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Employee's duties hereunder, provided the Employee is
acting in good faith and in the best interest of the Company, or as may be
required by law or judicial process.  The Employee will use reasonable best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person.  The
Employee will return to the Company all Confidential Information in the
Employee's
 
 
 
Page 4 of 7

--------------------------------------------------------------------------------



 
 
possession or under the Employee's control whenever the Company shall so
request, and in any event will promptly return all such Confidential Information
if the Employee's relationship with the Company is terminated for any or no
reason and will not retain any copies thereof.  For purposes hereof, the term
"Confidential Information" shall mean any information used by or belonging or
relating to the Company or any of its affiliates that is not known generally to
the industry in which the Company is or may be engaged and which the Company
maintains on a confidential basis, including, without limitation, any and all
trade secrets and proprietary information, information relating to the Company's
business and services, employee information, customer lists and records,
business processes, procedures or standards, know- how, manuals, business
strategies, records, financial information, in each case whether or not reduced
to writing or stored electronically, as well as any information that the Company
advises the Employee should be treated as confidential information.  Further,
Confidential Information shall not include information which is independently
obtained from a third party whose disclosure violates no duty of confidentiality
to the Company.
(ii)      The Employee acknowledges and agrees that all analyses, reports,
proposals, software, documentation, machine code and other intellectual property
owned by the Company (collectively, the "Company's Intellectual Property") are
and shall remain the sole and exclusive property of the Company, or as otherwise
may be noted, and that in no event shall the Employee have any ownership
interest therein.  In that connection, the Employee hereby irrevocably assigns,
transfers and conveys to the Company all of his right, title and interest, if
any, in and to the Company's Intellectual Property, including any rights the
Employee may have of patent, copyright, trade secret or other proprietary rights
in the Company's Intellectual Property.  The Employee agrees to assist the
Company in every proper way to obtain and from time to time enforce patents,
copyrights, trade secrets and all other proprietary and intellectual property
rights and interest in and to all the Company's Intellectual Property in any and
all countries, and to that end the Employee will execute and deliver all
documents and other papers and materials for use in applying for, obtaining and
enforcing such patents, copyrights, trademarks and other proprietary and
intellectual property rights and interests, as the Company may request in
writing, together with any assignments thereof to the Company or persons
designated by it.  The Employee agrees that the Company is appointed as his
attorney to execute all such instruments and do all such things for the purpose
of assuring to the Company (or its designee) the full benefit of the provisions
of this paragraph.
(b)      Noninterference with Clients or Employees.  The Employee agrees that,
during the period of the Employment Period and for a period of 12 months from
the date of termination of employment for any reason (the "Restricted Period"),
the Employee shall not, on the Employee's own behalf or on behalf of any other
person or entity, solicit or in any manner influence or encourage any current or
prospective client, customer, employee or other person or entity that has a
business relationship with the Company or any subsidiary, to terminate or limit
in any way their relationship with the Company, or interfere in any way with
such relationship.
(c)      Noncompetition.  The Employee agrees that, during the Restricted
Period, the Employee shall neither directly nor indirectly, engage or hold an
interest in any business engaged in the Business in those geographic areas in
which the Company or its subsidiaries conduct the Business, nor directly or
indirectly, have any interest in, own, manage, operate, control, be connected
with as a stockholder (other than as a stockholder of less than five percent
(5%) of the issued and outstanding stock of a publicly held corporation), joint
venturer, officer, director, partner, employee or consultant, or otherwise
engage or invest or participate in the Business in those geographic areas in
which the Company or its subsidiaries engage in the Business.  For purposes of
this Agreement, "Business" shall mean (i) the marketing and distribution of
pharmaceuticals, prescription medications and over-the- counter ("OTC")
medications and products and pet prescription medications in all 50 states and
the District of Columbia through the mail or a commercial delivery service, and
(ii) any other business in which the Company or its subsidiaries are engaged in
during the Restricted Period.
(d)      Survival.  The provisions of this Section 7 shall be applicable and
shall survive for the time periods specified herein without regard to the
termination of the Employment Period or the expiration of the Agreement Term.
(e)      Enforcement. The Employee acknowledges and agrees that the provisions
of this Section 7 are reasonable and necessary for the successful operation of
the Company. The Employee further acknowledges that if he breaches any provision
of this Section 7, the Company will suffer irreparable injury. It is therefore
agreed that the Company shall have the right to enjoin any such breach or
threatened breach, without posting any bond, if ordered by a court of competent
jurisdiction.  The existence of this right to injunctive and other equitable
relief shall not limit any other rights or remedies that the Company may have at
law or in equity including, without limitation, the right to monetary and
compensatory damages.  In addition, the Employee further acknowledges that if he
breaches any provision of this Section 7 following his termination of employment
with the Company, the Employee will forfeit the right to any unpaid severance or
other payments
 
 
Page 5 of 7

--------------------------------------------------------------------------------



 
 
due under this Agreement.  If any provision of this Section 7 is determined by a
court of competent jurisdiction to be unenforceable in the manner set forth
herein, the Employee and the Company agree that it is the intention of the
parties that such provision should be enforceable to the maximum extent possible
under applicable law.  If any provisions of this Section 7 are held to be
invalid or unenforceable, such invalidation or unenforceability shall not affect
the validity or enforceability of any other provision of this Section 7 (or any
portion thereof).  For purposes of the restrictions of this Section 7,
references to the "Company" include reference to its subsidiaries and
affiliates.
8.      Successors and Assigns
(a)      This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company upon any sale of all or substantially all
of the Company's assets, or upon any merger, consolidation or reorganization of
the Company with or into any other corporation, all as though such successors
and assigns of the Company and their respective successors and assigns were the
Company.  Except as provided above, this Agreement shall not be assignable by
the Company to any person without the prior written consent of the Employee.
(b)      This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  The Employee's obligations under this Agreement shall
not be assignable by the Employee.
9.      Representations
The Employee represents and warrants that his entering into this Agreement and
his employment with the Company will not be in breach of any other agreement
with any current or former employer and that he is not subject to any other
restrictions on solicitation of clients or customers or competing against
another entity.  The Employee understands that the Company has relied on this
representation in entering into this Agreement.


10.    Board Membership
At each annual meeting of the Company's stockholders during the Employment
Period, the Company will nominate Employee to serve as a member of the Board.
Employee's service as a member of the Board will be subject to any required
stockholder approval.  Upon the termination of Employee's employment for any
reason, unless otherwise requested by the Board, Employee agrees to resign from
the Board (and all other positions held at the Company and its affiliates), and
Employee, at the Board's request, will execute any documents necessary to
reflect his resignation.
11.    Entire Agreement
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and cancels and supersedes any and all prior
agreements between the parties with respect to the subject matter hereof, except
to the extent specifically provided herein.  Any amendment or modification of
this Agreement shall not be binding unless in writing and signed by the Company
and the Employee.  The Company represents that there are no other agreements
with the Company or other undertakings to or for the Company which have been
executed by the Employee other than as expressly set forth herein.


12.    Severability
In the event that any provision of this Agreement is determined to be invalid or
unenforceable, the remaining terms and conditions of this Agreement shall be
unaffected and shall remain in full force and effect, and any such determination
of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.


13.    Tax Withholding
All compensation paid to the Employee under this Agreement shall be subject to
all applicable income tax, employment tax and all other federal, state and local
tax withholdings and deductions.
 
 
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 

 


14.     Waiver of Breach
The waiver by either party of a breach of any provision of this Agreement by the
other party must be in writing and will not operate or be construed as a waiver
of any subsequent breach by such other party.


15.     Notices
All notices which may be necessary or proper for either the Company or the
Employee to give to the other shall be in writing and shall be delivered by hand
or sent by registered or certified mail, return receipt requested, or by air
courier (i) if to the Employee at the Employee's then-current address as listed
in the Company's payroll records or at such other address as may be provided to
the Company for this purpose, and (ii) if to the Company to the Chief Operating
Officer and Chief Financial Officer at HealthWarehouse.com, Inc., 7107
Industrial Road, Florence, Kentucky, 41042, and shall be deemed given when sent,
provided that any notice given under Section 5 hereof shall be deemed given only
when received.  Any party may by like notice to the other party change the
address at which he or they are to receive notices hereunder.


16.     Governing Law
This Agreement shall be governed by and enforceable in accordance with the laws
of the Commonwealth of Kentucky, without giving effect to the principles of
conflict of laws thereof.


17.     Counterparts
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


18.     Drug Screen
This Agreement is contingent upon the Employee's successful completion of a pre-
employment drug screen.  In the event that, for any reason, such drug screen
shall not be successfully completed, this Agreement shall be null and void and
the Company and the Employee shall have no obligations hereunder.


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date written above.
 
EMPLOYEE
 




 
/s/    Jeffrey T.
Holtmeier                                                      
         Jeffrey T. Holtmeier




HEALTHWAREHOUSE.COM, INC.




 
 
/s/      Mark
Scott                                                                     
By:     Mark Scott
Title:  Chair, Compensation Committee
 
 
 
 
Page 7 of 7

--------------------------------------------------------------------------------
